DETAILED ACTION
This office action is in response to the communication received on 08/07/2020 concerning application no. 16/988,280 filed on 08/07/2020.
Claims 1-21 are pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Drawings
The drawings are objected to because:
Fig. 7: Size information 750 is difficult to read and distinguish from the background.
Fig. 8: Annotation on the second ultrasound image 812 is difficult to read and distinguish from the background.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4, 8, and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Lines 4, recite “at least one entity”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “at least one entity” is the same as the “first entity” or the “second entity” established in lines 2-3 or is a separate and distinct feature.
For purposes of examination, the Office is considering the at least one entity to be different from the first and second entities.

Claim 8 recites the limitation "the predetermined number" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 14 is indefinite for the following reasons:
Lines 4-5, recite “at least one entity”. This claim element is indefinite. It would be unclear to one with ordinary skill in the art if the “at least one entity” is the same as the “first entity” or the “second entity” established in lines 1-2 or is a separate and distinct feature.


Claims that are not discussed above but are cited to be rejected under 35 U.S.C. 112(b) are also rejected because they inherit the indefiniteness of the claims they respectively depend upon. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an ultrasound diagnostic apparatus and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “detect first and second entities among the plurality of entities in each of the plurality of ultrasound images; 
acquire size information regarding the detected first entity and size information regarding the detected second entity from each of the plurality of ultrasound images”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the observation of a target or region of interest in an ultrasound image. The acquisition of size information is also a concept that can be covers the limitation in the mind as it an understanding or comprehension of the physical dimensions of a target. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “a display; a memory storing one or more instructions; and a processor configured to execute the one or more instructions stored in the memory to:  generate a plurality of ultrasound images of an object including a plurality of entities, based on echo signals received from the object; and control the display to display, based on the size information regarding the first entity and the size information regarding the second entity, a first ultrasound image showing a largest size of the first entity and a second ultrasound image showing a largest size of the second entity, from among the plurality of ultrasound images.” Generation of images based on acquired echo signals is a form of an insignificant extra-solution activity. Displaying the largest size of the entities merely amounts to a post-solution insignificant activity. The use of a display, memory, and a processor are merely components that are used to implement the judicial exception.
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 1 is ineligible.

Claim 2 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 2 recites the following elements: “a probe configured to transmit ultrasound signals to the object and receive the echo signals from the object, wherein the probe is a two-dimensional probe having a plurality of transducers arranged in one dimension”. This claim element is a mere transmission and data collection step which amounts to a pre-solution insignificant activity. This pre-solution insignificant 

Claim 3 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 2 rejection.
Claim 3 recites the following elements: “wherein the plurality of ultrasound images are consecutive ultrasound images generated based on the echo signals acquired as the probe scans the object along a first direction, and correspond to cross-sections perpendicular to the first direction”. This claim element is a mere data collection step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 3 is ineligible.

Claim 4 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an ultrasound diagnostic apparatus and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “wherein the processor is further configured to execute the one or more instructions to detect the first and second entities in each of the plurality of ultrasound images based on a position and a direction of at least one entity included in each of the plurality of ultrasound images”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the determination of entities based on the position and direction of another entity. That is, nothing in the 
Step 2A, Prong 2, Integrated into Practical Application: No – The claim does not contain additional claim elements. Therefore, the claim does not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the claim does not contain additional claim elements that could amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 4 is ineligible.

Claim 5 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an ultrasound diagnostic apparatus and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “wherein the size information regarding the first entity includes at least one of a short axis length, a long axis length, an area, a radius, a diameter, and a circumference of the first entity detected in each of the plurality of ultrasound images, and the size information regarding the second entity includes at least one of a short axis length, a long axis length, an area, a radius, a diameter, and a circumference of the second entity detected in each of the plurality of ultrasound images”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the acquisition of size information of imaged entities. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No – The claim does not contain additional claim elements. Therefore, the claim does not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the claim does not contain additional claim elements that could amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 5 is ineligible.

Claim 6 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an ultrasound diagnostic apparatus and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “determine a third entity having a largest size from among the plurality of entities, based on the pieces of size information respectively regarding the plurality of entities”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the determination of a largest size of an entity from a plurality of entities’ size information. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “wherein the processor is further configured to execute the one or more instructions to: detect the plurality of entities in each of the plurality of ultrasound images; acquire pieces of size information respectively regarding the plurality of entities; control the display to display a third ultrasound image showing a largest size of the third entity from among the plurality of ultrasound images”. Detection and acquisition of entities and their size information merely amounts to pre-solution 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 6 is ineligible.

Claim 7 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an ultrasound diagnostic apparatus and therefore, is an apparatus.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “determine, based on the sizes of the plurality of entities, ultrasound images respectively showing largest sizes of the plurality of entities as being ultrasound images respectively corresponding to the plurality of entities”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the determination of the sizes of entities and indicating which sizes are the largest. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “wherein the processor is further configured to execute the one or more instructions to: detect the plurality of entities and sizes thereof in each of the plurality of ultrasound images; and 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 7 is ineligible.

Claim 8 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 8 recites the following elements: “further comprising a user input interface configured to receive the predetermined number”. This claim element is a mere input step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 8 is ineligible.

Claim 9 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.


Claim 10 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 1 rejection.
Claim 10 recites the following elements: “wherein the object is an ovary, and the plurality of entities include follicles contained in the ovary”. This claim element is a mere image acquisition step applied on a particular tissue which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 10 is ineligible.

Claim 11 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an operating method of an ultrasound diagnostic apparatus and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “detecting first and second entities among the plurality of entities in each of the plurality of ultrasound images; 
acquiring size information regarding the detected first entity and size information regarding the detected second entity from each of the plurality of ultrasound images”. 

Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “generating a plurality of ultrasound images of an object including a plurality of entities, based on echo signals received from the object; displaying, based on the size information regarding the first entity and the size information regarding the second entity, a first ultrasound image showing a largest size of the first entity and a second ultrasound image showing a largest size of the second entity, from among the plurality of ultrasound images”. Generation of images based on acquired echo signals is a form of an insignificant extra-solution activity. Displaying the largest size of the entities merely amounts to a post-solution insignificant activity.
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 11 is ineligible.

Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 11 rejection.


Claim 13 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 12 rejection.
Claim 13 recites the following elements: “wherein the plurality of ultrasound images are consecutive ultrasound images generated based on the echo signals acquired as the probe scans the object along a first direction, and correspond to cross-sections perpendicular to the first direction”. This claim element is a mere data collection step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 13 is ineligible.

Claim 14 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an operating method and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “wherein the detecting of the first and second entities from among the plurality of entities in each of the plurality of ultrasound images comprises detecting the first and second entities in each of the plurality of ultrasound 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the determination of entities based on the position and direction of another entity. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No – The claim does not contain additional claim elements. Therefore, the claim does not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the claim does not contain additional claim elements that could amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 14 is ineligible.

Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an operating method and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “wherein the size information regarding the first entity includes at least one of a short axis length, a long axis length, an area, a radius, a diameter, and a circumference of the first entity detected in each of the plurality of ultrasound images, and the size information regarding the second entity includes at least one of a short axis length, a long axis length, an area, a radius, a diameter, and a circumference of the second entity ”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the acquisition 
Step 2A, Prong 2, Integrated into Practical Application: No – The claim does not contain additional claim elements. Therefore, the claim does not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the claim does not contain additional claim elements that could amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 15 is ineligible.

Claim 16 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an operating method and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “determining a third entity having a largest size from among the plurality of entities, based on the pieces of size information respectively regarding the plurality of entities”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the determination of a largest size of an entity from a plurality of entities’ size information. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “detecting the plurality of entities in each of the plurality of ultrasound images; acquiring pieces of size information respectively regarding the plurality of entities; and displaying a third 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 16 is ineligible.

Claim 17 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1: Statutory Category: Yes - The claims recite an operating method and therefore, is a method.
Step 2A, Prong 1, Judicial Exception: Yes - The claim recites the limitation “determining, based on the sizes of the plurality of entities, ultrasound images respectively showing largest sizes of the plurality of entities as being ultrasound images respectively corresponding to the plurality of entities”. 
This limitation, as drafted, is a process step that, under its broadest reasonable interpretation, covers the performance of the limitation in the mind as it is regarding a concept relating to the determination of the sizes of entities and indicating which sizes are the largest. That is, nothing in the claim element precludes the step from practically being performed in the mind and/or being performed with the aid of a pen and paper. Accordingly, the claim recites a mental process-type abstract idea.
Step 2A, Prong 2, Integrated into Practical Application: No - The claim recites the following additional elements: “detecting the plurality of entities and sizes thereof in each of the plurality of 
These additional elements, taken individually or in combination, merely amount to insignificant pre/post-solution activities and do not integrate the judicial exception into a practical application. This claim is therefore directed to an abstract idea.
Step 2B, Inventive Concept: No - Similarly to Step 2A Prong 2, the additional claim elements merely recite insignificant extra-solution activities, which do not amount to significantly more than the judicial exception. For these reasons, there is no inventive concept in the claim. In light of the above, claim 17 is ineligible.

Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 11 rejection.
Claim 18 recites the following elements: “further comprising receiving the predetermined number via a user input interface”. This claim element is a mere input step which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 18 is ineligible.

Claim 19 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 11 rejection.
Claim 19 recites the following elements: “further comprising displaying size information regarding the first entity included in the first ultrasound image and size information regarding the second entity included in the second ultrasound image”. This claim element is a mere displaying step which 

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 11 rejection.
Claim 20 recites the following elements: “wherein the object is an ovary, and the plurality of entities include follicles contained in the ovary”. This claim element is a mere image acquisition step applied on a particular tissue which amounts to a pre-solution insignificant activity. This pre-solution insignificant activity does not integrate the judicial exception into a practical application nor does it contain an inventive step. In light of above, claim 20 is ineligible.

Claim 21 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Step 1 and Step 2A, Prong 1, Judicial Exception are discussed above in the claim 11 rejection.
Claim 21 recites the following elements: “A non-transitory computer-readable recording medium having recorded thereon a program for executing in a computer the operating method of claim 11”. The use of a non-transitory computer-readable storage medium is merely a component that are used to implement the judicial exception. In light of above, claim 21 is ineligible.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4-5, 7, 9-10, 11, 14-15, 17, and 19-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramachandran et al. (PGPUB No. US 2019/0374193). Ramachandran et al. (PGPUB No. US 2019/0374193).

Regarding claims 1 and 11, Ramachandran teaches an ultrasound diagnostic apparatus and a method of use thereof, comprising:
a display (Display device 18 in Fig. 1); 
a memory storing one or more instructions (Data storage arrangement 60 in Fig. 1. Paragraphs 0082-0084 teaches that the memory holds information for processing); and 
a processor configured to execute the one or more instructions stored in the memory to (Paragraph 0026 teaches that the processor is able to execute non-transitory computer-readable storage medium’s instructions): 
generate a plurality of ultrasound images of an object including a plurality of entities, based on echo signals received from the object (Paragraph 0042 teaches that the probe transmits and receives ultrasound signals. Paragraph 0055 teaches that the scanning from the probe 14 has multiple 2D ultrasound images that are taken the direction 155. The images are containing the ovary 151 with a number of follicles 152. See Fig. 3); detect first and second entities among the plurality of entities in each of the plurality of ultrasound images (Paragraph 0055 teaches that the scanning from the probe 14 has multiple 2D ultrasound images that are taken the direction 155. The images are containing the ovary 151 with a number of follicles 152. See Fig. 3. Paragraph 0057 teaches that a number of follicles 152 can be identified); 
acquire size information regarding the detected first entity and size information regarding the detected second entity from each of the plurality of ultrasound images (Paragraph 0057 teaches that the number of follicles are identified. Paragraph 0062 teaches that each of the candidate follicles undergo the method 200. Paragraph 0061 teaches that the candidate follicles are 152 and 152’ and the system is able to perform size detection on the follicles from the scan 15. This scan 15 is has a plurality of images. See Fig. 4 and 5); and
control the display to display, based on the size information regarding the first entity and the size information regarding the second entity (Paragraph 0062 teaches that each of the candidate follicles undergo the method 200. Paragraph 0061 teaches that the candidate follicles are 152 and 152’ and the system is able to perform size detection on the follicles from the scan 15. This scan 15 is has a plurality of images), a first ultrasound image showing a largest size of the first entity and a second ultrasound image showing a largest size of the second entity, from among the plurality of ultrasound images (Paragraph 0076 teaches that the follicle diameters are displayed with the 2D ultrasound image. Paragraph 0060 teaches that the largest average diameter of the follicle 152 can be obtained. Paragraph 0061 teaches that the identification of the largest average diameter is for candidate follicles 152 and 152’. Paragraph 0071 teaches that the segmentation process is done to find the largest follicle diameter of the candidate follicle. Paragraph 0075 teaches that the display of the largest average diameter can be performed of the segmented follicles 152 on the display 18. Given the scan 15 is shown to acquire the follicles 152’ as seen in Fig. 4 and the paragraph 0061 teaches that the size determination is applied on the 152’ follicle, the display of the 152’s can also be programmed. Such a display would be appropriate as paragraph 0075 discloses that the average follicle diameters are shown in descending order such that the largest diameter can be identified after step 281 in method 200. Paragraph 0062 discloses that the each of the candidate follicles undergo method 200).

Regarding claims 4 and 14, modified Ramachandran teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
Ramachandran further teaches an ultrasound diagnostic apparatus, wherein the processor is further configured to execute the one or more instructions to detect the first and second entities in each of the plurality of ultrasound images based on a position and a direction of at least one entity included in each of the plurality of ultrasound images (Paragraph 0026 teaches that the processor is able to execute non-transitory computer-readable storage medium’s instructions. Paragraph 0064 teaches that the candidate follicles are generated based on the seed point 153. The truncation of scan 15 that holds the follicles 152 and 152’ are based on the position of the follicle seed points 153. That is based on the position of the seed points, the follicle segments are identified).

Regarding claims 5 and 15, modified Ramachandran teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
Ramachandran further teaches an ultrasound diagnostic apparatus, wherein the size information regarding the first entity includes at least one of a short axis length, a long axis length, an area, a radius, a diameter, and a circumference of the first entity detected in each of the plurality of ultrasound images (Paragraph 0061 teaches that the scan 15 with the candidate follicle 152 is visualized and the largest diameter is identified. The major and minor axes of the ellipsoid structures is also identified. Paragraph 0075 teaches that the largest diameter is displayed of the follicle. Fig. 4 shows the area and circumference of the follicle 152), and 
the size information regarding the second entity includes at least one of a short axis length, a long axis length, an area, a radius, a diameter, and a circumference of the second entity detected in each of the plurality of ultrasound images (Paragraph 0061 teaches that the scan 15 with the candidate follicle 152’ is visualized and the largest diameter is identified. The major and minor axes of the ellipsoid structures is also identified. Paragraph 0075 teaches that the largest diameter is displayed of the follicle. Fig. 4 shows the area and circumference of the follicle 152’).

Regarding claims 7 and 17, modified Ramachandran teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
Ramachandran further teaches an ultrasound diagnostic apparatus, wherein the processor is further configured to execute the one or more instructions to (Paragraph 0026 teaches that the processor is able to execute non-transitory computer-readable storage medium’s instructions):
detect the plurality of entities and sizes thereof in each of the plurality of ultrasound images; determine, based on the sizes of the plurality of entities, ultrasound images respectively showing largest sizes of the plurality of entities as being ultrasound images respectively corresponding to the plurality of entities (Paragraph 0061-0063 teaches that each of the candidates undergoes method 200. The largest diameter of the follicles is identified. The candidate follicles 152 and 152’ are obtained from the scan 15 that is shown to have a plurality of images in Fig. 4); and
control the display to display ultrasound images corresponding to a predetermined number of entities, from among the plurality of entities, in order from largest to smallest in size (Paragraph 0076 teaches that the follicle diameters are displayed with the 2D ultrasound image. Paragraph 0071 teaches that the segmentation process is done to find the largest follicle diameter of the candidate follicle. Paragraph 0075 teaches that the display of the largest average diameter can be performed of the segmented follicles 152 on the display 18. Given the scan 15 is shown to acquire the follicles 152’ as seen in Fig. 4 and the paragraph 0061 teaches that the size determination is applied on the 152’ follicle, the display of the 152’s can also be programmed. Such a display would be appropriate as paragraph 0075 discloses that the average follicle diameters are shown in descending order such that the largest diameter can be identified after step 281 in method 200. Paragraph 0062 discloses that the each of the candidate follicles undergo method 200).


Ramachandran further teaches an ultrasound diagnostic apparatus, wherein the processor is further configured to execute the one or more instructions to control the display to display size information regarding the first entity included in the first ultrasound image and size information regarding the second entity included in the second ultrasound image (Paragraph 0076 teaches that the follicle diameters are displayed with the 2D ultrasound image. Paragraph 0071 teaches that the segmentation process is done to find the largest follicle diameter of the candidate follicle. Paragraph 0075 teaches that the display of the largest average diameter can be performed of the segmented follicles 152 on the display 18. Given the scan 15 is shown to acquire the follicles 152’ as seen in Fig. 4 and the paragraph 0061 teaches that the size determination is applied on the 152’ follicle, the display of the 152’s can also be programmed. Such a display would be appropriate as paragraph 0075 discloses that the average follicle diameters are shown in descending order such that the largest diameter can be identified after step 281 in method 200. Paragraph 0062 discloses that the each of the candidate follicles undergo method 200).

Regarding claims 10 and 20, modified Ramachandran teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
Ramachandran further teaches, wherein the object is an ovary, and the plurality of entities include follicles contained in the ovary (Abstract teaches that the system is able to study ovarian follicle counts and sizes in scans).

Regarding claim 21, modified Ramachandran teaches the operation method in claim 11, as discussed above.
Ramachandran further teaches non-transitory computer-readable recording medium having recorded thereon a program for executing in a computer the operating method (Paragraph 0026 teaches that the processor is able to execute computer-readable storage medium’s instructions. Paragraph 0082 teaches computer readable storage medium may be, for example, but not limited to, an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Alternatively, claims 1, 4-5, 7, 9-10, 11, 14-15, 17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran et al. (PGPUB No. US 2019/0374193).

Regarding claims 1 and 11, Ramachandran teaches an ultrasound diagnostic apparatus and a method of use thereof, comprising:
a display (Display device 18 in Fig. 1); 
a memory storing one or more instructions (Data storage arrangement 60 in Fig. 1. Paragraphs 0082-0084 teaches that the memory holds information for processing); and 
a processor configured to execute the one or more instructions stored in the memory to (Paragraph 0026 teaches that the processor is able to execute non-transitory computer-readable storage medium’s instructions): 
Paragraph 0042 teaches that the probe transmits and receives ultrasound signals. Paragraph 0055 teaches that the scanning from the probe 14 has multiple 2D ultrasound images that are taken the direction 155. The images are containing the ovary 151 with a number of follicles 152. See Fig. 3); detect first and second entities among the plurality of entities in each of the plurality of ultrasound images (Paragraph 0055 teaches that the scanning from the probe 14 has multiple 2D ultrasound images that are taken the direction 155. The images are containing the ovary 151 with a number of follicles 152. See Fig. 3. Paragraph 0057 teaches that a number of follicles 152 can be identified); 
acquire size information regarding the detected first entity and size information regarding the detected second entity from each of the plurality of ultrasound images (Paragraph 0057 teaches that the number of follicles are identified. Paragraph 0062 teaches that each of the candidate follicles undergo the method 200. Paragraph 0061 teaches that the candidate follicles are 152 and 152’ and the system is able to perform size detection on the follicles from the scan 15. This scan 15 is has a plurality of images. See Fig. 4 and 5).
However, the embodiment of Ramachandran is silent regarding an ultrasound diagnostic apparatus, comprising:
control the display to display, based on the size information regarding the first entity and the size information regarding the second entity, a first ultrasound image showing a largest size of the first entity and a second ultrasound image showing a largest size of the second entity, from among the plurality of ultrasound images.
In an analogous imaging field of endeavor, regarding the determination of ovarian follicles with ultrasound imaging, another embodiment of Ramachandran teaches an ultrasound diagnostic apparatus, comprising:
control the display to display, based on the size information regarding the first entity and the size information regarding the second entity (Paragraph 0062 teaches that each of the candidate follicles undergo the method 200. Paragraph 0061 teaches that the candidate follicles are 152 and 152’ and the system is able to perform size detection on the follicles from the scan 15. This scan 15 is has a plurality of images), a first ultrasound image showing a largest size of the first entity and a second ultrasound image showing a largest size of the second entity, from among the plurality of ultrasound images (Paragraph 0076 teaches that the follicle diameters are displayed with the 2D ultrasound image. Paragraph 0060 teaches that the largest average diameter of the follicle 152 can be obtained. Paragraph 0061 teaches that the identification of the largest average diameter is for candidate follicles 152 and 152’. Paragraph 0071 teaches that the segmentation process is done to find the largest follicle diameter of the candidate follicle. Paragraph 0075 teaches that the display of the largest average diameter can be performed of the segmented follicles 152 on the display 18. Given the scan 15 is shown to acquire the follicles 152’ as seen in Fig. 4 and the paragraph 0061 teaches that the size determination is applied on the 152’ follicle, the display of the 152’s can also be programmed. Such a display would be appropriate as paragraph 0075 discloses that the average follicle diameters are shown in descending order such that the largest diameter can be identified after step 281 in method 200. Paragraph 0062 discloses that the each of the candidate follicles undergo method 200).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Ramachandran with Ramachandran’s other embodiment’s teaching of the display of the size information of the follicles with the ultrasound images present with the corresponding entity. This modified apparatus would allow for a user to easily navigate to a view of the follicle segments of interest (Paragraph 0076 of Ramachandran). Furthermore, this apparatus would allow for determining ovarian follicle count and size from a 2-D transvaginal ultrasound scan (Paragraph 0001 of Ramachandran).

Regarding claims 4 and 14, modified Ramachandran teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
Paragraph 0026 teaches that the processor is able to execute non-transitory computer-readable storage medium’s instructions. Paragraph 0064 teaches that the candidate follicles are generated based on the seed point 153. The truncation of scan 15 that holds the follicles 152 and 152’ are based on the position of the follicle seed points 153. That is based on the position of the seed points, the follicle segments are identified).

Regarding claims 5 and 15, modified Ramachandran teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
Ramachandran further teaches an ultrasound diagnostic apparatus, wherein the size information regarding the first entity includes at least one of a short axis length, a long axis length, an area, a radius, a diameter, and a circumference of the first entity detected in each of the plurality of ultrasound images (Paragraph 0061 teaches that the scan 15 with the candidate follicle 152 is visualized and the largest diameter is identified. The major and minor axes of the ellipsoid structures is also identified. Paragraph 0075 teaches that the largest diameter is displayed of the follicle. Fig. 4 shows the area and circumference of the follicle 152), and 
the size information regarding the second entity includes at least one of a short axis length, a long axis length, an area, a radius, a diameter, and a circumference of the second entity detected in each of the plurality of ultrasound images (Paragraph 0061 teaches that the scan 15 with the candidate follicle 152’ is visualized and the largest diameter is identified. The major and minor axes of the ellipsoid structures is also identified. Paragraph 0075 teaches that the largest diameter is displayed of the follicle. Fig. 4 shows the area and circumference of the follicle 152’).


Ramachandran further teaches an ultrasound diagnostic apparatus, wherein the processor is further configured to execute the one or more instructions to (Paragraph 0026 teaches that the processor is able to execute non-transitory computer-readable storage medium’s instructions):
detect the plurality of entities and sizes thereof in each of the plurality of ultrasound images; determine, based on the sizes of the plurality of entities, ultrasound images respectively showing largest sizes of the plurality of entities as being ultrasound images respectively corresponding to the plurality of entities (Paragraph 0061-0063 teaches that each of the candidates undergoes method 200. The largest diameter of the follicles is identified. The candidate follicles 152 and 152’ are obtained from the scan 15 that is shown to have a plurality of images in Fig. 4).
However, the embodiment of Ramachandran is silent regarding an ultrasound diagnostic apparatus, comprising:
control the display to display ultrasound images corresponding to a predetermined number of entities, from among the plurality of entities, in order from largest to smallest in size.
In an analogous imaging field of endeavor, regarding the determination of ovarian follicles with ultrasound imaging, another embodiment of Ramachandran teaches an ultrasound diagnostic apparatus, comprising:
control the display to display ultrasound images corresponding to a predetermined number of entities, from among the plurality of entities, in order from largest to smallest in size (Paragraph 0076 teaches that the follicle diameters are displayed with the 2D ultrasound image. Paragraph 0071 teaches that the segmentation process is done to find the largest follicle diameter of the candidate follicle. Paragraph 0075 teaches that the display of the largest average diameter can be performed of the segmented follicles 152 on the display 18. Given the scan 15 is shown to acquire the follicles 152’ as seen in Fig. 4 and the paragraph 0061 teaches that the size determination is applied on the 152’ follicle, the display of the 152’s can also be programmed. Such a display would be appropriate as paragraph 0075 discloses that the average follicle diameters are shown in descending order such that the largest diameter can be identified after step 281 in method 200. Paragraph 0062 discloses that the each of the candidate follicles undergo method 200).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Ramachandran with Ramachandran’s other embodiment’s teaching of the display of entities from smallest to largest. This modified apparatus would allow for a user to easily navigate to a view of the follicle segments of interest (Paragraph 0076 of Ramachandran). Furthermore, this apparatus would allow for determining ovarian follicle count and size from a 2-D transvaginal ultrasound scan (Paragraph 0001 of Ramachandran).

Regarding claims 9 and 19, modified Ramachandran teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
However, the embodiment of Ramachandran is silent regarding an ultrasound diagnostic apparatus, wherein the processor is further configured to execute the one or more instructions to control the display to display size information regarding the first entity included in the first ultrasound image and size information regarding the second entity included in the second ultrasound image.
In an analogous imaging field of endeavor, regarding the determination of ovarian follicles with ultrasound imaging, another embodiment of Ramachandran teaches an ultrasound diagnostic apparatus, wherein the processor is further configured to execute the one or more instructions to control the display to display size information regarding the first entity included in the first ultrasound image and size information regarding the second entity included in the second ultrasound image (Paragraph 0076 teaches that the follicle diameters are displayed with the 2D ultrasound image. Paragraph 0071 teaches that the segmentation process is done to find the largest follicle diameter of the candidate follicle. Paragraph 0075 teaches that the display of the largest average diameter can be performed of the segmented follicles 152 on the display 18. Given the scan 15 is shown to acquire the follicles 152’ as seen in Fig. 4 and the paragraph 0061 teaches that the size determination is applied on the 152’ follicle, the display of the 152’s can also be programmed. Such a display would be appropriate as paragraph 0075 discloses that the average follicle diameters are shown in descending order such that the largest diameter can be identified after step 281 in method 200. Paragraph 0062 discloses that the each of the candidate follicles undergo method 200).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the embodiment of Ramachandran with Ramachandran’s other embodiment’s teaching of the display of entities from smallest to largest. This modified apparatus would allow for a user to easily navigate to a view of the follicle segments of interest (Paragraph 0076 of Ramachandran). Furthermore, this apparatus would allow for determining ovarian follicle count and size from a 2-D transvaginal ultrasound scan (Paragraph 0001 of Ramachandran).

Regarding claims 10 and 20, modified Ramachandran teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
Ramachandran further teaches, wherein the object is an ovary, and the plurality of entities include follicles contained in the ovary (Abstract teaches that the system is able to study ovarian follicle counts and sizes in scans).

Regarding claim 21, modified Ramachandran teaches the operation method in claim 11, as discussed above.
Ramachandran further teaches non-transitory computer-readable recording medium having recorded thereon a program for executing in a computer the operating method (Paragraph 0026 teaches that the processor is able to execute computer-readable storage medium’s instructions. Paragraph 0082 teaches computer readable storage medium may be, for example, but not limited to, an electronic, magnetic, optical, electromagnetic, infrared, or semiconductor system).

Claims 2-3, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran et al. (PGPUB No. US 2019/0374193) in view of Yoo et al. (PGPUB No. US 2016/0051230).

Regarding claims 2 and 12, Ramachandran teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
Ramachandran further teaches an ultrasound diagnostic apparatus, further comprising a probe configured to transmit ultrasound signals to the object and receive the echo signals from the object (Paragraph 0042 teaches that the probe transmits and receives ultrasound signals. Fig. 1 shows the imaging of a patient anatomy. Fig. 3 shows ultrasound images of the ovaries 151).
However, Ramachandran is silent regarding an ultrasound diagnostic apparatus, 
wherein the probe is a two-dimensional probe having a plurality of transducers arranged in one dimension.
In an analogous imaging field of endeavor, regarding the determination of ovarian follicles with ultrasound imaging, Yoo teaches an ultrasound diagnostic apparatus,
wherein the probe is a two-dimensional probe having a plurality of transducers arranged in one dimension (Paragraph 0081 teaches that the probe can have ultrasound transducers in a 2D arrangement).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ramachandran with Yoo’s teaching of a two-dimensional probe with a plurality of ultrasound transducers. This modified apparatus would allow for volumetric imaging without user manipulation (Paragraph 0081 of Yoo). Furthermore, this system would be useful in obstetrics and gynecology as it allows for the checking of the number of follicles in the uterus in order to diagnose polycystic ovary syndrome which is one cause of sterility (Paragraph 0007 of Yoo).

Regarding claims 3 and 13, Ramachandran teaches the ultrasound diagnostic apparatus in claim 2, as discussed above.
Paragraph 0042 teaches that the probe transmits and receives ultrasound signals. Fig. 1 shows the imaging of a patient anatomy. Paragraph 0055 teaches that a sequence of scan 15 of 2D ultrasound images is performed in the direction 155. This direction is linear and shown in the orientation that is perpendicular to the 2D images 150 of the scan 15. Fig. 1 shows the imaging of a patient anatomy. Fig. 3 shows ultrasound images of the ovaries 151).

Claims 6 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran et al. (PGPUB No. US 2019/0374193) in view of Lee (PGPUB No. US 2016/0063695).

Regarding claims 6 and 16, Ramachandran teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.
While Ramachandran teaches that a plurality of follicles can be identified and size determined (Paragraph 0055), Ramachandran is silent regarding an ultrasound diagnostic apparatus, wherein the processor is further configured to execute the one or more instructions to: 
detect the plurality of entities in each of the plurality of ultrasound images; acquire pieces of size information respectively regarding the plurality of entities; determine a third entity having a largest size from among the plurality of entities, based on the pieces of size information respectively regarding the plurality of entities; and 
control the display to display a third ultrasound image showing a largest size of the third entity from among the plurality of ultrasound images.
In an analogous imaging field of endeavor, regarding the determination of ovarian follicles with ultrasound imaging, Lee teaches an ultrasound diagnostic apparatus, wherein the processor is further configured to execute the one or more instructions to (Controller 600 and memory 400):
Abstract teaches that a target is repeatedly imaged with ultrasound imaging over time. Paragraph 0183 teaches that the screen image 1907 is displayed on a display. This shows a first 1910, second 1911, and third image 1912. The third image 1912 is shown to have the largest target 1933 based on area, circumference, and diameter. The first image 1910 shows the target 1931 and the second image 1911 shows the target 1930. Paragraph 0027 teaches that the target may be a follicle in an ovary); and 
control the display to display a third ultrasound image showing a largest size of the third entity from among the plurality of ultrasound images (Paragraph 0183 teaches that the screen image 1907 is displayed on a display. This shows a first second and third image. The third image is shown to have the largest target 1933 based on area, circumference, and diameter. Paragraph 0027 teaches that the target may be a follicle in an ovary).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ramachandran with Lee’s teaching of a third entity that is larger than a first and second entity on ultrasound images. This modified apparatus would allow for the easy diagnosis of ultrasound imaged targets (Paragraph 0003 of Lee). Furthermore, the images are displayed efficiently (Paragraph 0006 of Lee).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ramachandran et al. (PGPUB No. US 2019/0374193) in view of Kato et al. (PGPUB No. US 2009/0024032).

Regarding claims 8, Ramachandran teaches the ultrasound diagnostic apparatus in claim 1, as discussed above.

In an analogous imaging field of endeavor, regarding the determination of regions of interest with ultrasound imaging, Kato teaches an ultrasound diagnostic apparatus,
further comprising a user input interface configured to receive the predetermined number (Paragraph 0091 teaches that an operator can input a number of regions of interest).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ramachandran with Kato’s teaching of the input of predetermined numbers. This modified apparatus would allow for a user to define a desired region of interest (Paragraph 0091 of Kato). 

Regarding claims 18, Ramachandran teaches the operating method in claim 17, as discussed above.
However, Ramachandran is silent regarding an operating method, further comprising receiving the predetermined number via a user input interface.
In an analogous imaging field of endeavor, regarding the determination of regions of interest with ultrasound imaging, Kato teaches an operating method, further comprising receiving the predetermined number via a user input interface (Paragraph 0091 teaches that an operator can input a number of regions of interest).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Ramachandran with Kato’s teaching of the input of predetermined numbers. This modified method would allow for a user to define a desired region of interest (Paragraph 0091 of Kato). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADIL PARTAP S VIRK whose telephone number is (571)272-8569. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on 408-918-9701. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S.V./Examiner, Art Unit 3793                                                                                                                                                                                                        
/RAJEEV P SIRIPURAPU/Primary Examiner, Art Unit 3793